DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  The term “containing” is misspelled.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 recite the limitation "the liquid (Mg(Cp)2" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claims 4 and 5 are each considered to depend from claim 3.
Claim 6 recites the limitations "the first reaction temperature", “the second reaction temperature”, and “the third reaction temperature” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, deposition temperature", “the second deposition temperature”, and “the third deposition temperature”.
Claim 13 recites the limitation "the liquid" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 13 is considered to depend from claim 12.
Claim 9 recites the limitation “a vaporous first precursor selected from the group consisting of Bis(N,N-dimethyl-diboranamido)magnesium(II) (Mg(H3BNMe2BH3)2) and Mg(DMADB)2”. This limitation is unclear because the group does not actually list any alternative precursors. Bis(N,N-dimethyl-diboranamido)magnesium(II),  Mg(H3BNMe2BH3)2, and Mg(DMADB)2 are merely different ways to denote the same precursor (see [0034] of the instant specification). Claims 11-17 depend from claim 9.\

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darling et al (US 2017/0166456) in view of Mane et al (US 2019/0062915) and Nardi et al (US 2017/0130330).
Darling discloses a method of forming a MgO film [0028] comprising depositing a coating on a substrate via atomic layer deposition (ALD) [0023] by X, wherein X is greater than 0 [0027], cycles of the steps of: pulsing a first precursor comprising Mg(Cp)2 [0025] at a first deposition temperature [0024]; purging the first precursor [0031]; pulsing a second precursor comprising an oxidizer at a second deposition temperature [0026]; and purging the second precursor [0031]. 
Darling does not disclose forming a MgB2-containing film comprising pulsing a third precursor comprising trimethyl borate at a third deposition temperature or annealing the deposited coating in a reducing environment to remove oxygen from the film. 
Mane discloses creating a boron-containing oxide layer by pulsing a third precursor comprising trimethyl borate after the oxidizer pulse in an ALD process for forming an oxide film [0011]. This allows for deposition of high quality boron-containing 
Nardi discloses that an MgO film deposited by ALD (Fig. 2B) from Mg(Cp)2 [0073] and oxidizer [0075] may be exposed to a hydrogen plasma [0062] reducing environment to remove unwanted oxygen [0050].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to pulse a third precursor, such as trimethyl borate as suggested by Mane, into the ALD process of Darling in order to form a high quality boron-containing magnesium oxide layer and to expose the resulting layer to a reducing environment, such as the hydrogen plasma atmosphere suggested by Nardi, in order to remove oxygen from the film to form a MgB2-containing layer since Mane discloses that boron-containing oxides can be formed using the ALD process and it was well known as evidenced by Nardi that reducing environments can remove oxygen from oxygen-containing films.
Regarding Claim 6-8, Darling discloses that the first and second deposition temperatures are 50-200°C [0024] and Mane discloses the third deposition temperature may be 50-300°C [0029]. Nardi discloses a 100% hydrogen plasma environment [0062] for a suitable duration to reduce the surface [0064] at a temperature of less than 450°C [0055]. Mane discloses that the boron precursor reacts with the oxide to form a composite boron-containing oxide [0007] and would be expected to form MgB2 and BxMg1-xO sine Darling and Mane suggest use of the same magnesium and boron precursors and would thus induce the same chemical reactions.
. 
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darling et al (US 2017/0166456) in view of Mane et al (US 2019/0062915) and Nardi et al (US 2017/0130330) as applied above and further in view of Putkonen et al (Enhanced growth rate in atomic layer epitaxy deposition of magnesium oxide thin films, submitted by Applicant in IDS filed 6/13/19).
Darling, Mane, and Nardi do not disclose that the purging is with ultra high purity nitrogen exposure.
Putkonen discloses ALD of MgO using Mg(Cp)2 and water as first and second precursors, respectively (Abstract) wherein the purging gas is ultra high purity nitrogen (p. 1857, col. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use ultrahigh purity nitrogen as suggested by Putkonen as the purge gas in the ALD process of Darling in order to form high quality films with low impurity levels. 
Regarding Claim 3, Putkonen discloses that the first precursor is pulsed via a carrier gas passed through a bubbler comprising liquid Mg(Cp)2 (p. 1857, col. 2) as a common method to supply the precursor to the reactor. 
Thus, claims 2 and 3 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Darling, Mane, Nardi, and Putkonen.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Darling et al (US 2017/0166456) in view of Mane et al (US 2019/0062915), Nardi et al Enhanced growth rate in atomic layer epitaxy deposition of magnesium oxide thin films, submitted by Applicant in IDS filed 6/13/19) as applied above and further in view of Gordon et al (US 2004/0043149).
Putkonen discloses that the liquid Mg(Cp)2 is at 50°C (p. 1857, col. 2), but does not disclose that it is at a temperature of at least 70°C. 
Gordon discloses that for ALD of metal oxides [0087] vapors of liquid precursors may be formed by conventional methods, including heating in a bubbler to a temperature of 100-250°C [0089]. Liquid precursors include Mg(Cp)2 (Table 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to heat a bubbler of liquid Mg(Cp)2 in the ALD process of Darling to any appropriate temperature suggested by Putkonen or Gordon since it was a conventional method of supplying the magnesium precursor vapor to the reactor for ALD. 
Thus, claims 4 and 5 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Darling, Mane, Nardi, Putkonen, and Gordon. 
Claims 9-14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girolami et al (US 2010/0168404) in view of Putkonen et al (Enhanced growth rate in atomic layer epitaxy deposition of magnesium oxide thin films, submitted by Applicant in IDS filed 6/13/19).
Girolami discloses a method of forming a MgB2-containing film [0026] comprising: depositing a coating on a substrate via chemical vapor deposition (CVD) by the steps of: reacting a vaporous first precursor of Mg(H3BNMe2BH3)2 forming solid 
Girolami does not explicitly disclose applying a purge with ultra high purity inert gas, removing the first precursor. 
Putkonen discloses deposition of magnesium-containing films wherein ultra high purity nitrogen is used as a purge gas (Abstract; p. 1857, col. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use the ultra high purity inert gas as suggested by Putkonen as a purge gas in the CVD or ALD process of Girolami in order to form high quality films with low impurity levels.
Regarding Claims 9 and 10, Putkonen demonstrates that ALD consists of a plurality of cycles wherein each cycle includes a purge gas pulse after the precursor pulse (p. 1857, col. 2). Girolami discloses that the MgB2 films may be deposited by CVD or ALD [0136] and inert gases may also be introduced into the apparatus [0137]. Since pulsed CVD is merely a hybrid of CVD and ALD, it would have been obvious that the precursor of Girolami would also be suitable for a pulsed CVD process wherein a commonly used purge gas, as evidenced by Putkonen, is used for removing the precursor after each pulse.
Regarding Claim 11, Girolami discloses a reaction temperature of less than 450°C [0027]. 
Regarding Claims 12-14, Putkonen discloses that it was common in ALD to introduce precursors by pulsing a carrier gas through a bubbler (p. 1857, col. 2), wherein the first precursor may be pulsed for at least 1 second for surface saturation (p. 
Regarding Claims 16 and 17, Girolami discloses that the MgB2-containing film is superconductive at temperatures above 20°K [0003] and has no more than 5-10 atomic % impurity [0467]. 
Thus, claims 9-14, 16, and 17 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Girolami and Putkonen.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girolami et al (US 2010/0168404) in view of Putkonen et al (Enhanced growth rate in atomic layer epitaxy deposition of magnesium oxide thin films, submitted by Applicant in IDS filed 6/13/19) as applied above and further in view of Aitchison et al (US 2004/0124131).
Girolami and Putkonen do not disclose pulsing the inert gas for at least 15 seconds.
Aitchison discloses that it is common in ALD for purge times to be more than 10 times longer than the precursor pulse times to prevent overlap and achieve good film thickness uniformity [0009] and may also be useful for other pulsed film deposition techniques, such as pulsed CVD [0019]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use a longer purge pulse time, such as at least 10 times longer, as suggested by Aitchison than the precursor pulse time in a pulsed CVD or ALD process of Girolami or Putkonen in order to achieve good film thickness uniformity. 
Thus, claim 15 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Girolami, Putkonen, and Aitchison.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715